
	
		II
		110th CONGRESS
		2d Session
		S. 3444
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide for upgrading security at civilian nuclear
		  facilities and of nuclear materials that could be used to construct a dirty
		  bomb. 
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Facility and Material Security
			 Act of 2008.
		2.Nuclear reactor
			 designs regarding aircraft impact
			(a)Final
			 ruleNot later than 1 year
			 after the date of enactment of this Act, the Nuclear Regulatory Commission
			 shall issue a final rule requiring all commercial nuclear power reactors
			 approved for construction after such date of enactment to be designed to
			 withstand a large commercial aircraft impact. Such rule shall address the
			 structural response, shock and vibration effects, and fire effects of the
			 impact.
			(b)Required design
			 featuresSuch final rule shall require design features to ensure
			 that—
				(1)important safety
			 functions will operate for a sufficient period of time after the impact of a
			 large commercial aircraft so that the unit can be safely shut down and
			 maintained in safe shutdown condition; and
				(2)the consequences of the impact will not
			 result in a release of radioactive materials to the environment that causes a
			 member of the surrounding community to receive a dose that triggers an
			 evacuation recommendation, consistent with the levels established by the
			 Environmental Protection Agency and the Public Protection Action Guide Limit
			 for Evacuation and Shelter (EPA 400–R–92–001).
				3.Spent fuel
			 security enhancements
			(a)Storage
			 ruleNot later than 18 months
			 after the date of enactment of this Act, the Nuclear Regulatory Commission
			 shall issue a final rule requiring—
				(1)the configuration of spent fuel assemblies
			 stored in spent fuel pools to minimize the risk of fire in the event the spent
			 fuel pools are drained during an accident or terrorist attack;
				(2)spent nuclear fuel
			 to be transferred from a spent fuel pool into dry cask storage at the earliest
			 possible time that the heat load of the spent fuel material allows for such
			 transfer to occur safely; and
				(3)mitigation features such as water-spray
			 systems to cool spent fuel in the event spent fuel pools are drained during an
			 accident or terrorist attack.
				(b)Independent
			 installation security
				(1)Rulemaking
			 requirementNot later than 1 year after the date of enactment of
			 this Act, the Nuclear Regulatory Commission shall issue an Independent Spent
			 Fuel Storage Installation security final rule that makes such installations
			 subject to the security evaluation requirements of section 170D of the Atomic
			 Energy Act of 1954 (42 U.S.C. 2210d).
				(2)Design Basis
			 ThreatThe rule issued under paragraph (1) shall provide for
			 incorporating Independent Spent Fuel Storage Installations into the design
			 basis threat rule issued under section 170E of the Atomic Energy Act of 1954
			 (42 U.S.C. 2210e).
				4.Considering the
			 risk of acts of terrorism on nuclear facilitiesThe Nuclear Regulatory Commission shall
			 consider the likely consequences of a potential terrorist attack in any review
			 it is required to undertake under the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.).
		5.Potassium
			 iodide
			(a)Repeal of waiver
			 authoritySection 127(f) of
			 the Public Health Security and Bioterrorism Preparedness and Response Act of
			 2002 (42 U.S.C. 300hh–12 note) is repealed.
			(b)Jurisdictional
			 AuthorityThe Secretary of
			 Health and Human Services shall exercise all Federal authority over the
			 distribution of potassium iodide as a medical prophylaxis for radiological
			 exposure in humans, including all activities under section 127 of the Public
			 Health Security and Bioterrorism Preparedness and Response Act of 2002 (42
			 U.S.C. 300hh–12 note).
			(c)NAS
			 StudiesNot later than June
			 30, 2011, and at least once every 5 years thereafter, the Secretary of Health
			 and Human Services shall enter into an arrangement with the National Academy of
			 Sciences for studies on appropriate emergency response plans to nonroutine
			 releases of radioactive materials, including from nuclear power plants, spent
			 fuel storage facilities, radiological dispersal devices, and improvised nuclear
			 explosive devices. Such studies shall address evacuation, sheltering, food
			 interdiction, and medical prophylaxes for radioiodine and other radioisotopes
			 that are released in such events. Such studies shall—
				(1)review relevant
			 evacuations and food interdictions of the preceding five-year period for
			 lessons learned;
				(2)identify the
			 population that would be exposed by the release and evaluate the potential
			 consequences of such exposure;
				(3)recommend best
			 practices for emergency response to radiological releases; and
				(4)evaluate new
			 research on medical prophylaxes for radioiodine and other radioisotopes
			 released in such events and recommend whether additional medical prophylaxes
			 should be procured for the Strategic National Stockpile or State and local
			 stockpiles.
				(d)Secretary’s
			 actionsBased on the findings of the studies conducted under
			 subsection (c), the Secretary of Health and Human Services shall—
				(1)consider the advisability of procurement
			 for the Strategic National Stockpile, and distribution to State and local
			 governments, of medical prophylaxes other than potassium iodide, against
			 radioiodine and other radiological byproducts; and
				(2)update the Federal potassium iodide
			 distribution guidelines, including with lessons learned from evacuation events,
			 as necessary.
				(e)GuidelinesSection 127(c) of the Public Health
			 Security and Bioterrorism Preparedness and Response Act of 2002 (42 U.S.C.
			 300hh–12 note) is amended to read as follows:
				
					(c)GuidelinesNot later than 60 days after the date of
				enactment of the Nuclear Facility and
				Material Security Act of 2008, the Secretary of Health and Human
				Services, in consultation with individuals representing appropriate Federal,
				State, and local agencies, shall establish guidelines for the stockpiling of
				potassium iodide tablets, and for the distribution and utilization of potassium
				iodide tablets in the event of a nuclear
				incident.
					.
			6.Audit of safety
			 and security analysis and review activitiesTitle II of the Energy Reorganization Act of
			 1974 (42 U.S.C. 5841 et seq.) is amended by adding at the end the
			 following:
			
				213.Audit of safety and security analysis and review
		  activities(a)There shall be established within the
				Office of the Inspector General of the Commission a unit with appropriate and
				adequate technical staff, including degreed engineers with nuclear power plant
				experience, which shall audit the Commission’s regulatory oversight activities
				related to safety and security of civilian nuclear facilities.
					(b)There are
				authorized to be appropriated to the Commission, for carrying out this Act,
				such sums as may be
				necessary.
					.
		7.Radiation source
			 protection
			(a)Categorization
			 of radiation sourcesSection
			 170H f. of the Atomic Energy Act of 1954 (42 U.S.C. 2210h(f)) is amended by
			 adding at the end the following new paragraph:
				
					(4)Not later than 1 year after the date of the
				enactment of this paragraph, the task force shall—
						(A)complete an evaluation of the
				materials listed in the Code of Conduct;
						(B)make recommendations to amend the
				Commission’s regulatory requirements for certain radiation sources or activity
				levels of certain radiation sources to account for—
							(i)risks associated with the
				deliberate dispersal of those materials from radiation sources, including
				dispersal for the purpose of causing the ingestion or inhalation of those
				materials; and
							(ii)the radiation source’s potential
				to cause contamination of large areas, or economic and social disruption that
				could result from a terrorist attack; and
							(C)designate additional radiation sources for
				which the risks described in subparagraph (B)(i) and (ii) are particularly high
				as high-risk radiation sources for purposes of section 2(e) of the
				Nuclear Facility and Material Security Act of
				2008.
						Upon
				completion of the recommendations under this paragraph, the Commission shall
				implement those recommendations by
				regulation..
			(b)Transportation
			 of Radiation SourcesNot
			 later than 18 months after the date of enactment of this Act, the Nuclear
			 Regulatory Commission shall publish a final rule revising its regulations on
			 the security requirements for the transportation of Category 1, 2, and 3
			 sources (as defined in the Code of Conduct referred to in section 170H a.(1) of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2210h(a)(1))), including a requirement
			 that shipments of Category 1, 2, and 3 sources be equipped with covert
			 technology that would enable location tracking and recovery in the event the
			 shipments or sources are stolen or diverted.
			(c)Radiation source
			 LicensingNot later than 18
			 months after the date of enactment of this Act, the Nuclear Regulatory
			 Commission shall issue a final rule requiring carriers and transporters
			 transporting within the United States radiation sources (as defined in section
			 170H a.(2) of the Atomic Energy Act of 1954 (42 U.S.C. 2210h(a)(2))) to be
			 licensed by the Commission.
			(d)National
			 radiation source tracking systemNot later than 2 years after the date of
			 enactment of this Act, the Nuclear Regulatory Commission shall issue a final
			 rule, pursuant to its authority to promote or protect the common defense and
			 security under section 161 of the Atomic Energy Act of 1954 (42 U.S.C. 2201),
			 and in a manner that maximizes the use of appropriate State government
			 capabilities, to revise Commission regulations with respect to the National
			 Source Tracking System to require technologies and systems that can provide
			 real-time tracking and enable locating—
				(1)Category 1, 2, and
			 3 sources (as defined in the Code of Conduct referred to in section 170H a.(1)
			 of the Atomic Energy Act of 1954 (42 U.S.C. 2210h(a)(1))); and
				(2)radiation sources
			 with 1/10 or more of the activity threshold of such
			 Category 3 sources.
				(e)High-risk
			 radiation sources security and replacement
				(1)RuleNot later than 2 years after the date of
			 enactment of this Act, the Nuclear Regulatory Commission shall issue a final
			 rule, pursuant to its authority to promote or protect the common defense and
			 security under section 161 of the Atomic Energy Act of 1954 (42 U.S.C. 2201),
			 to establish requirements leading to the replacement of all high-risk radiation
			 sources. Such rule shall include provisions that—
					(A)discontinue licensing for each application
			 of new high-risk radiation sources as soon as is practicable, but in no event
			 later than 10 years after the date of enactment of this Act, unless
			 technologically feasible alternatives are not available;
					(B)prescribe a new license fee structure, or
			 other means of guaranteeing the availability of funds, for any new licenses of
			 high-risk radiation sources to ensure that the costs of disposition of the
			 high-risk radiation sources will be covered;
					(C)provide for
			 incentives for decommissioning and replacing existing high-risk radiation
			 sources;
					(D)prohibit the
			 export of high-risk radiation sources to other countries; and
					(E)prescribe enhanced security measures for
			 existing high-risk radiation sources.
					(2)Task force
			 recommendationsNot later
			 than 4 years after the initial rule is issued under paragraph (1) or any update
			 is issued under paragraph (3), the Task Force on Radiation Source Protection
			 and Security established under section 170H f. of the Atomic Energy Act of 1954
			 (42 U.S.C. 2210h(f)) shall review the rule or update and make recommendations
			 for appropriate modifications to the rule or update to account for—
					(A)the emergence of
			 new technologies that can be used to replace high-risk radiation sources;
			 and
					(B)new security threats or intelligence
			 information regarding the risk of a deliberate attack using these radiation
			 sources.
					(3)Nuclear
			 Regulatory Commission ReviewTaking into consideration the
			 recommendations of the task force under paragraph (2), the Commission shall
			 review and update the rule issued under paragraph (1) not less frequently than
			 once every 5 years to account for—
					(A)the emergence of
			 new technologies that can be used to replace high-risk radiation sources;
			 and
					(B)new security threats or intelligence
			 information regarding the risk of a deliberate attack using these radiation
			 sources.
					(4)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Nuclear Regulatory Commission for carrying out paragraph (1)(C) such sums as
			 may be necessary for the fiscal years 2009 through 2013.
				(5)Department of
			 Energy ProgramThere are
			 authorized to be appropriated to the Secretary of Energy $50,000,000 for the
			 period encompassing fiscal years 2009 through 2018 for the acceptance, storage,
			 and disposition of high-risk radiation sources by the Department’s United
			 States Radiological Threat Reduction Program.
				(6)DefinitionFor
			 purposes of this subsection, the term high-risk radiation source
			 means cesium chloride and any other radiation source that is designated by the
			 Task Force on Radiation Source Protection and Security under section 170H
			 f.(4)(C) of the Atomic Energy Act of 1954 (42 U.S.C. 2210h(f)(4)(C)).
				
